Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, Applicant uses the symbols “z”, “t”, “x”, and “y” without defining possible ranges for these symbols.  This makes the claim indefinite as it is not clear if these materials are present 
Furthermore, in claims 1 and 14, Applicant uses the symbol “X” to mean two different things… the molar component of “A” as in “Ax”, as well as indicating that X is OH, F or Cl.  This makes the claim indefinite.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Distler (DISTLER et al., "Chains, planes, and tunnels of metal diphosphonates: synthesis, structure, and characterization of Na3Co(03PCH2P03)(OH), Na3Mg(F.H20, Na2Co(03PCH2P03).H20, NaCo2(03PCH2CH2CH2P03)(OH), and Co2 (03PCH2P03)(H20)", Journal of the Chemical Society, Dalton Transactions (1999), Iss. 11, pp. 1805-1812).
Regarding claims 1-4, 14 and 17, Distler discloses a complex transition metal phosphonate having a formula selected from the group consisting of AxMy(R(PO3)2)z, AxMy(RPO3)z, xMy(R(PO3)2)z nH20, AxMy(RPO3)z-nH20 and 5 AxMy (R(PO3)2)z(X)t, where A is an alkali metal or an alkaline earth metal; M is a divalent or trivalent transition metal; R is an organic group; X is OH, F, or Cl; and n is the number of water molecules in hydrated phosphonates (see chemical formula Na2Co(O3PCH2PO3)H2O for example, on page 1806, left column).  
Regarding claim 13, Distler further discloses the complex transition metal phosphonate is soluble in a solvent selected from the group consisting of 5carbonate solvents, ether solvents, water, and combinations thereof (Distler discloses a hydrate, as pointed out above, which would be soluble in water).  

Claim(s) 1-6, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (SCHMIDT et al., "Lithium Iron Methylenediphosphonate: A Model Material for New Organic-Inorganic Hybrid Positive Electrode Materials for Li Ion Batteries", Chem. Mater. (2015), Vol. 27, Iss. 23, pp. 7889-7895).
Regarding claims 1-4 and 14, Schmidt discloses a complex transition metal phosphonate having a formula selected from the group consisting of AxMy(R(PO3)2)z, AxMy(RPO3)z, AxMy(R(PO3)2)z nH20, AxMy(RPO3)z-nH20 and 5 AxMy (R(PO3)2)z(X)t, where A is an alkali metal or an alkaline earth metal; M is a divalent or trivalent transition metal; R is an organic group; X is OH, F, or Cl; and n is the number of water molecules in hydrated phosphonates (see chemical formula Li1.4Fe6.8[CH2(PO3)2]3[CH2(PO3)(PO3H)]·4H2O for example, in abstract).  
Regarding claims 5 and 8, Schmidt further discloses an electrode made from a 15complex transition metal phosphonate according to claim 1 (see abstract of Schmidt which discloses use in an electrode).  
Regarding claim 6, Schmidt further disclsoesthe electrode comprises a cathode (see abstract).  
Regarding claim 13, Schmidt further discloses the complex transition metal phosphonate is soluble in a solvent selected from the group consisting of 5carbonate solvents, ether solvents, water, and combinations thereof (Schmidt) discloses a hydrate, as pointed out above, which would be soluble in water).  

Claim(s) 1, 2, 7, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delnick (US 2015/0255803).
Regarding claims 1, 2, 7, 12 and 14, Delnick teaches a composition of anode in a flow battery that is lithium metal (paragraph 17, which reads on the claimed composition as no molar ratios are defined in the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (SCHMIDT et al., "Lithium Iron Methylenediphosphonate: A Model Material for New Organic-Inorganic Hybrid Positive Electrode Materials for Li Ion Batteries", Chem. Mater. (2015), Vol. 27, Iss. 23, pp. 7889-7895) as applied to claim 1 above, and further in view of Nagayama (US 2005/0048371).
Regarding claims 9-11, Schmidt discloses a lithium ion battery, but does not teach the battery being a potassium ion, magnesium ion or sodium ion battery.
Nagayama also discloses a secondary battery (see abstract).
Nagayama teaches the preference for a lithium ion battery, but also discloses that modifying between lithium, potassium, sodium and magnesium is well within the skill set of one of ordinary skill in the art (see paragraph 76).
As such, modifying Schmidt to a magnesium, potassium or sodium ion battery would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution on one known element for another to yield entirely predictable results.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725